Citation Nr: 1220977	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  09-06 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disorder, claimed as depression and anxiety.  

2.  Entitlement to service connection for a psychiatric disorder, to include major depressive disorder, panic disorder, anxiety, depression, generalized anxiety disorder, bipolar disorder, and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to November 1966, with subsequent service in the Army Reserve.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, in which the RO found that new and material evidence had not been submitted sufficient to reopen a claim for service connection for anxiety neurosis with chronic depressive and schizophrenic features, previously evaluated as a nervous condition (claimed as depression and a mental condition).  The RO also found that new and material evidence had not been submitted sufficient to reopen a claim for service connection for a bilateral knee condition, and denied service connection for a bilateral foot condition and a bilateral ankle condition.  

The Veteran filed a notice of disagreement (NOD) with the April 2008 rating decision in July 2008 and a statement of the case (SOC) was issued in February 2009.  In his February 2009 VA Form 9 (substantive appeal), the Veteran indicated that he had read the SOC and was only appealing the claim for a nervous condition, claimed as depression and a mental condition.  As such, only those issues listed on the title page are currently in appellate status.  See 38 C.F.R. § 20.200 (2011) (appeal consists of a timely filed notice of disagreement and, after issuance of a statement of the case, a substantive appeal).  The Board notes that, in his February 2009 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge at the RO (Travel Board hearing).  However, in March 2009, the Veteran withdrew his request for a hearing.  There are no outstanding hearing requests of record.  

Although, in the February 2009 SOC, the RO indicated that the claim for service connection for anxiety neurosis with chronic depressive and schizophrenic features, previously evaluated as a nervous condition (claimed as depression and a mental condition) remained denied because the evidence was not new and material, in providing reasons and bases for its decision, the RO addressed the claim for service connection on the merits.  However, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received, and in light of the various claimed and diagnosed psychiatric disorders at the time of the prior denial of the claim, the Board has characterized the issues on appeal as reflected on the title page.  

Moreover, despite the RO's characterization of the claim, given the evidence of record (including diagnoses of major depressive disorder, panic disorder, anxiety, depression, generalized anxiety disorder, bipolar disorder, and PTSD) the Board has characterized the reopened claim for service connection as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

Subsequent to issuance of February 2009 SOC, additional evidence was associated with the claims file and the Veteran's Virtual VA e-folder.  In his May 2012 Informal Hearing Presentation (IHP), the Veteran's representative waived RO consideration of the evidence submitted subsequent to certification of the case in October 2009.  The Board accepts the additional evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2011).

As a final preliminary matter, a March 1977 VA treatment record indicates that the Veteran was claiming service connection for nerves, stomach trouble, and weak knees.  While the claims for service connection for a nervous disorder and a bilateral knee disorder were subsequently adjudicated, there is no indication that the RO has addressed a claim for service connection for stomach trouble.  Additionally, the Veteran's Virtual VA e-folder reflects that, in February 2010, the Veteran filed a claim for service connection for schizophrenia, a bilateral knee condition, a bilateral ankle condition, a bilateral foot condition, hearing loss, and tinnitus.  The issue of entitlement to service connection for schizophrenia is included in the current appeal.  See Clemons, supra.  In an April 2010 rating decision, the RO found that service connection for bilateral hearing loss and tinnitus remained denied because the evidence submitted was not new and material.  The RO, however, did not address the February 2010 requests to reopen claims for service connection for a bilateral knee condition, a bilateral ankle condition, and a bilateral foot condition.  

The issue of entitlement to service connection for stomach trouble and requests to reopen claims for service connection for a bilateral knee condition, a bilateral ankle condition, and a bilateral foot condition have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  

The Board's decision reopening the claim for service connection is set forth below.  The underlying claim for service connection, on the merits, is addressed in the remand following the order; this matter is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided has been accomplished.

2.  In a September 1996 decision, the RO denied the Veteran's claim for payment of disability benefits; the Veteran did not initiate an appeal.  

3.  Evidence associated with the claims file since the September 1996 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a psychiatric disorder, claimed as depression and anxiety, and raises a reasonable possibility of substantiating the claim.  
CONCLUSIONS OF LAW

1.  The RO's September 1996 decision is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2011).

3. As pertinent evidence received since the September 1996 decision is new and material, the criteria for reopening the claim for service connection for a psychiatric disorder, claimed as depression and anxiety, are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Given the favorable disposition of the request to reopen the claim for service connection, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.  

Factual Background and Analysis

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) found that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id., at 120.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

Historically, in September 1972, the Veteran filed a claim for service connection for nervousness.  In a November 1972 rating decision, the RO denied service connection for a nervous condition.  In March 1977, the Veteran filed a request to reopen his claim for service connection for a nervous condition.  This claim was denied in April 1977.  He filed another request to reopen his claim for service connection for a nervous condition in April 1978, which was denied in a confirmed rating decision the same month.  The Veteran perfected an appeal of this denial and, in a February 1979 decision, the Board denied service connection for a nervous condition.  In April 1979, the Veteran again requested reopening of his claim for service connection for a nervous condition, which was denied in a May 1979 rating decision.  He perfected an appeal of this denial and, in a February 1980 decision, the Board found that the issue of entitlement to service connection for a nervous disorder involved a determination which had become final and the additional evidence submitted did not establish a new factual basis so as to warrant a grant of service connection for a nervous disorder.  The Veteran continued to file requests to reopen his claim for service connection for a nervous disorder, which were denied by the RO in August 1980, October 1981, and March 1983.  In September 1987, the Veteran filed a claim for service connection for PTSD, which was denied in an October 1987 rating decision.  In March 1992, the Veteran submitted a record of private psychiatric treatment.  In an August 1992 rating decision, the RO denied service connection for PTSD and found that new and material evidence had not been submitted sufficient to reopen the previously denied claim for service connection for a nervous condition.  In August 1996, the Veteran filed a VA Form 21-526, Veteran's Application for Compensation or Pension, in which he indicated that he was seeking benefits for a mental disability.  He completed the portions of the form pertaining to claims for service-connected disability and for pension.  In a September 1996 letter, the RO advised the Veteran that it could not grant his claim for payment of disability benefits.  

Although notified of the RO's denial and his appellate rights in September 1996, the Veteran did not initiate an appeal; hence, that decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The Veteran sought to reopen his previously denied claim for service connection in October 2006, when he filed a claim for service connection for depression and anxiety.  The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the September 1996 decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The evidence of record at the time of the September 1996 decision included the Veteran's service treatment records, which are negative for complaints regarding or treatment for a psychiatric disorder.  In his September 1966 Report of Medical History at separation, the Veteran denied depression or excessive worry as well as nervous trouble of any sort.  On separation examination, clinical evaluation of the psychiatric system was normal.  

Post-service VA and private treatment records of record at the time of the September 1996 decision revealed findings of and treatment for psychiatric disorders, including anxiety neurosis with depressive features, anxiety neurosis with depressive and schizophrenic features, and depressive neurosis.  The Veteran submitted lay statements from family members and friends describing him as nervous after service.  Additionally, in May 1979, he submitted letters from two fellow servicemembers who each reported that the Veteran had nerve problems during service.  In an August 1979 VA Form 9, the Veteran reported that he was treated for a nervous condition in Germany in 1965 and was on medication at the time of separation from service.  The Veteran also asserted, in March 1978, that he had been under great anxiety since returning from service.  In August 1985, he reported that he had been under treatment for his claimed nervous condition since discharge from service.  

At the time of the September 1996 decision, there was evidence of current psychiatric disorders; however, there was no medical evidence of a nexus between the Veteran's psychiatric disorders and service.  

Evidence associated with the claims file since the September 1996 decision includes medical records reflecting findings of and treatment for major depressive disorder, panic disorder, anxiety, depression, generalized anxiety disorder, bipolar disorder, and PTSD.  In April 2006, the Veteran's private physician, Dr. D.R., stated that there had been no change in the Veteran's complaints of general anxiety disorder, depression, and PTSD since his tour of duty in Vietnam, adding that the Veteran had had long-term problems with these complaints since that time and was applying for VA disability for such problems.  In July 2006, Dr. D.R. wrote that the Veteran continued to suffer from generalized anxiety disorder, depression, and PTSD, as well as other medical conditions.  He stated that all of these findings were as likely as not caused during military service in the Army.  In an October 2006 letter, Dr. H.G. stated that she had been seeing the Veteran regarding his depression and anxiety and had rendered diagnoses of panic disorder and major depressive disorder.  She stated that the Veteran had brought in numerous medical records for her to review, as well as numerous letters from family members.  Dr. H.G. reported that the Veteran did not seek psychiatric intervention while on active duty, but she opined that such was not unusual in that many young men tend to dismiss their psychiatric symptoms.  She added that his symptoms did become more severe, and he did not have any psychiatric symptoms prior to service.  Therefore, she requested that the Veteran's symptoms be made service-connected, as it appeared that his first panic attacks did occur while he was on active duty.  

The foregoing medical opinions from Dr. D.R. and Dr. H.G. are new in that they were not previously of record at the time of the September 1996 decision.  The private opinions relating the Veteran's current psychiatric disorders to service are material in that they specifically relate to an unestablished fact necessary to substantiate the claim for service connection, that is, a relationship between the Veteran's claimed psychiatric disorders and service.  The Board finds that this evidence raises a reasonable possibility of substantiating the claim.  Thus, the claim must be reopened.

Therefore, as new and material evidence has been received, the claim for service connection for a psychiatric disorder, claimed as depression and anxiety, is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received, the issue of entitlement to service connection for a psychiatric disorder, claimed as depression and anxiety, is reopened; the appeal is granted to this extent only.  

REMAND

The Board finds that further action on the claim for service connection, on the merits, is warranted.  

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

The Board notes that, in his July 2006 opinion, Dr. D.R. indicated that the Veteran's generalized anxiety disorder, depression, and PTSD were as likely as not caused during military service in the Army; however he did not provide a rationale for this opinion and, therefore, it is inadequate to establish service connection.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").   Moreover in his April 2006 letter, the same physician had stated that there had been no change in the Veteran's complaints of general anxiety disorder, depression, and PTSD since his tour of duty in Vietnam.  However, the Veteran's service personnel records do not reflect service in Vietnam; rather, they reflect foreign service in Germany.  

Additionally, while Dr. H.G. reviewed numerous medical records and lay statements provided by the Veteran and requested that his symptoms be made service-connected, apparently based on the finding that the Veteran first suffered panic attacks while on active duty, it is not clear that her opinion was based on review of all the pertinent evidence of record.  Indeed, despite her statement that the Veteran did not seek psychiatric intervention while on active duty, as will be discussed below, the claims file reflects that the Veteran has reported seeking treatment for a nervous condition during service.  Based on the foregoing, the Board finds that a VA examination is needed so that a medical professional can review the record and provide a competent opinion regarding the claim for service connection.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon, 20 Vet. App. at 83; Roberts v. Derwinski, 2 Vet. App. 387 (1992) (holding that the veteran is entitled to a thorough examination which takes into account all relevant background information, including prior medical evidence).

In addition to the foregoing, the record reflects that there are outstanding treatment records which are potentially pertinent to the claim for service connection, on the merits.  

In this regard, the record reflects that the Veteran has received psychiatric treatment at the Oklahoma City VA Medical Center (VAMC) since 1972.  In February 2008, the Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA), in which he reported treatment at the Oklahoma City VAMC from 1972 to 2008.  In an April 1979 letter, the Veteran's wife reported that he was receiving care at the VA hospital.   The Veteran himself reported that he was still receiving care at the VA hospital in August 1979.  In August 1980, he reported visiting the VA hospital every six months.  Despite the foregoing, the only VA treatment records currently available for the Board's review are dated from March 1977 to March 1978, from July 1986 to July 1987, from July 1992 to July 1993, from April 2005 to April 2008, and from June 2009 to August 2009.  There is no indication that the RO has requested treatment records dated prior to March 1977, between March 1978 and September 1986, or between July 1987 and April 2005.  

Additionally, the Board notes that the Veteran's Virtual VA e-folder includes an April 2010 rating decision denying requests to reopen claims for service connection for bilateral hearing loss and tinnitus.  The rating decision indicates that the evidence considered included treatment records from the Oklahoma City VAMC, dated from April 2008 to March 2010.  While treatment records from this facility, dated from April 2005 to August 2009 are currently available for the Board's review, the April 2010 rating decision reflects that more recent treatment records are available.  As any outstanding records of VA treatment are potentially pertinent to the appeal and within the control of VA, they should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

VA also has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  A September 1972 letter reflects that the Veteran received treatment from Dr. W.R.M. for general malaise, fatigue, and extreme nervousness from June 1968 through August 1969.  However, the only record from this physician currently available for the Board's review is a July 1968 prescription for nervousness and sleep.  In a November 1974 letter, Dr. C.D.C. reported that he was currently treating the Veteran for a chronic nerve problem.  In a March 1978 letter, Dr. C.D.C. wrote that the Veteran was seen in his office in July 1974 with a history of having a nervous condition for the prior eight years and had been treated with a prescription for Valium from that office since that time.  Despite these letters, actual treatment records from Dr. C.D.C. are not currently available for the Board's review.  An August 1981 private treatment record reflects that the Veteran went to the Community Counseling Center for psychological treatment in the fall of 1980, and was seen eight times; however, treatment records from this facility are not available for the Board's review.  

In an April 1983 letter, a private psychiatrist, Dr. M.P.P. wrote that the Veteran had been under his care since August 1981 and was seen with regularity, at intervals of approximately four to 12 weeks.  While August 1981 and April 1983 letters from Dr. M.P.P. are of record, the April 1983 correspondence indicates that additional treatment records from this physician are available.  

Further, in his April 1983 letter, Dr. M.P.P. stated that the Veteran had been hospitalized for a nervous condition from December 1981 until January 1982; however, no records of such hospitalization are currently available for the Board's review.  

Social Security Administration (SSA) records reflect that SSA requested records from a private psychiatrist, Dr. J.S., in October 1993; however, Dr. J.S. responded that he had not seen the Veteran since May 1992.  The Board notes that records of treatment from this provider, dated in May 1992 and earlier, are not currently of record.  

Further, in her October 2006 letter, Dr. H.G. wrote that she had recently been seeing the Veteran regarding his depression and anxiety.  A list of the Veteran's pharmacy orders from January 2004 to December 2006 reflects that Dr. H.G. prescribed Clonazepam in September 2006.  Nevertheless, actual treatment records from this physician have not been obtained and associated with the record.  

A December 2007 VA treatment record indicates that the Veteran's past psychiatric history was pertinent in that he had been admitted to Doctors Hospital for depression; however, hospitalization records from this facility are not currently available for the Board's review.  

Finally, as regards his reported treatment at private facilities, in a September 2009 claim for pension, the Veteran reported that he was unable to work due to chronic depression and anxiety with emotional problems and had been hospitalized at St. Anthony Hospital from June 12 to June 18, 2009.  While a record of hospitalization from this facility, dated earlier in June 2009, has been associated with the claims file, the September 2009 claim suggests that more recent records may be available.  Additionally, a record of VA treatment, dated June 16, 2009, reflects that the Veteran was recently released from Deaconess Hospital, where he had been for seven days for depression and suicidal ideation; however, no records of hospitalization at this facility are available for the Board's review.  

On remand, the AMC/RO should attempt to obtain outstanding pertinent treatment records from each of the aforementioned private providers/facilities.  

In a statement received in August 1985, the Veteran reported that he had been under treatment for a nervous condition at Tinker Air Force Base since discharge from active duty, and asked that records from this facility be obtained.  Nevertheless, treatment records from this Federal facility have not been associated with the claims file.  On remand, the AMC/RO should attempt to obtain any pertinent treatment records from this facility.  See 38 C.F.R. § 3.159(c)(2).  

Additionally, in February 2008, the Veteran submitted a VA Form 21-4142 indicating that he had received Civil Service disability retirement, and asked that his records from 1967 to 1982 be obtained.  The Board notes that, in August 1981, Dr. M.P.P. completed a form regarding Federal disability retirement in which he indicated that the Veteran was disabled based on a diagnosis of anxiety neurosis, severe, chronic, with depressive and schizophrenic features.  Despite the foregoing, records regarding a claim for Federal disability retirement have not been requested from the Office of Personnel Management.  Thus, the Board finds that the AMC/RO should obtain and associate with the claims file a copy of any decision from the Office of Personnel Management, regarding the claim for Federal disability retirement pertinent to the claim on appeal.  See 38 C.F.R. § 3.159(c)(2).  

In addition to the foregoing, in a May 1979 statement, the Veteran asserted that all of his service treatment records had not been obtained.  The Board notes that the RO had previously requested the Veteran's service treatment records from the National Personnel Records Center (NPRC), and indicated that the Veteran had an alleged nervous disorder which was treated at the 51st Transportation Company in Mannheim, Germany in 1966.  The Veteran's service treatment records were furnished to the RO in November 1972.  As indicated above, the service treatment records associated with the claims file are negative for complaints regarding or treatment for a psychiatric disorder.  Nevertheless, the Veteran has described receiving treatment for a nervous condition during service.  For example, in a statement received in August 1985, he reported that he was treated at the Army Base Hospital in Mannheim, Germany in 1965 for his nerves.  In an October 1987 statement, the Veteran stated that he was treated for a nervous breakdown at the Sullivan clinic at the Mannheim Army Base in August 1965.  Despite his statement, made in his December 2006 VA Form 21-4142, that he went to the dispensary in Germany for anxiety neurosis and chronic depression, but was told he could not be treated, as the claim is being remanded, and in light of his earlier statements, on remand, the AMC/RO should attempt to obtain any outstanding service treatment records directly from the Army medical facility in Mannheim, Germany.  See Sheed v. Derwinski, 2 Vet. App. 256, 259 (1992) (VA's obligation to obtain service treatment records extends to requesting records directly from a treating military facility when sufficient evidence has been presented to identify and locate the treating facility.)

Further, the record reflects that the Veteran served in the U.S. Army Reserve subsequent to his active duty from November 1964 to November 1966.  The claims file includes a document reflecting that the Veteran was ordered to active duty for training (ACDUTRA) for a period of 13 days, beginning in May 1967.  In November 1982, the Veteran asserted that he had been informed that his service in the Reserve, including two weeks of active duty, should qualify him for disability, although this had not been considered.  Service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  See 38 U.S.C.A. §§ 101(24), 106.  Other than the above-described orders, there is no verification of the Veteran's periods of ACDUTRA and INACDUTRA currently associated with the claims file or Virtual VA e-folder; although an October 1970 Consolidated Statement of Retirement Points suggests that the Veteran did not serve on ACDUTRA or INACDUTRA between November 1967 and his separation in November 1970.  On remand, the AMC/RO should attempt to verify all periods of ACDUTRA and INACDUTRA.

Finally, the Board further finds that additional notification action, pursuant to the VCAA, is warranted.  While a December 2006 VCAA letter advised the Veteran of the information and evidence necessary to reopen his claim for service connection for anxiety neurosis with chronic depressive and schizophrenic features, and substantiate the underlying claim for service connection, on the merits, in light of the of the recharacterization of this claim, he should be furnished VCAA notice regarding the expanded claim.
  
Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to substantiate his claim for service connection for a psychiatric disorder, to include major depressive disorder, panic disorder, anxiety, depression, generalized anxiety disorder, bipolar disorder, and PTSD.  

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  A specific request should be made for:

(1) any outstanding VA treatment records from the Oklahoma City VAMC, to include records dated prior to March 1977, between March 1978 and July 1986, between July 1987 and July 1992, between July 1993 and April 2005, and since August 2009; 

(2) treatment records from Dr. W.R.M., dated from June 1968 through August 1969; 

(3) treatment records from Dr. C.D.C., dated from July 1974 to March 1978; 

(4) treatment records from the Community Counseling Center, dated since the fall of 1980; 

(5) treatment records from Dr. M.P.P., dated from August 1981 to April 1983; 

(6) records of hospitalization for a nervous condition dated from December 1981 to January 1982; 

(7) treatment records from Dr. J.S., dated in and prior to May 1992; 

(8) treatment records from Dr. H.G.; 

(9) records of hospitalization for depression from Doctors Hospital; 

(10) records of hospitalization from St. Anthony hospital, dated from June 12 to June 18, 2009; and 

(11) records of hospitalization for depression from Deaconess Hospital, dated in 2009.  

Each of the aforementioned providers/facilities is identified above.  

3.  Attempt to obtain any treatment records pertinent to the claim on appeal from Tinker Air Force Base.  If no records are available, that fact should be documented, in writing, in the record, and the Veteran should be provided notice of that fact.

4.  Contact the Office of Personnel Management, and attempt to obtain any records regarding the Veteran's claim for Federal disability retirement, pertinent to the claim on appeal.  If no records are available, that fact should be documented, in writing, in the record, and the Veteran should be provided notice of that fact.

5.  Contact the Army medical facility in Mannheim, Germany, directly, or custodian of that facility's medical records, to obtain any outstanding service treatment records, to include records of treatment for a nervous condition dated in 1965.  If no records are available, that fact should be documented, in writing, in the record, and the Veteran should be provided notice of that fact.  

6.  Contact the National Personnel Records Center (NPRC) and any other appropriate source to verify the Veteran's periods of ACDUTRA and INACDUTRA and to request any additional service treatment records from the Veteran's Reserve service.  The AMC/RO is reminded that it should continue efforts to verify the Veteran's service information and to obtain any outstanding service treatment records until either the information is received, or until it receives specific information that the information sought does not exist or that further efforts to obtain it would be futile.  All records and/or responses received should be associated with the claims file.

7.  After all available records have been associated with the claims file or Virtual VA e-folder, the Veteran should be afforded a VA examination to determine the etiology of any current psychiatric disorder.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Following examination of the Veteran and a review of the record, the examiner should identify any psychiatric disorders, to include major depressive disorder, panic disorder, anxiety, depression, generalized anxiety disorder, bipolar disorder, and PTSD, from which the Veteran has suffered at any time since his October 2006 request to reopen his claim for service connection.  In regard to each diagnosed disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disorder was incurred or aggravated as a result of active service, to include any period of ACDUTRA, or any injury incurred during INACDUTRA.  

If a diagnosis of PTSD is deemed appropriate, the examiner should clearly explain how the diagnostic criteria were met, to include identification of the stressor underlying the diagnosis, and comment upon the link between any such stressor(s) and the Veteran's symptoms.

In rendering the requested opinion, the examiner should consider and address the July 2006 opinion of Dr. D.R. and the October 2006 opinion of Dr. H.G. (discussed above).  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

8.  After ensuring that the development is complete, readjudicate the claim.  If not fully granted, issue a supplemental statement of the case before returning the claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


